UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 24, 2010 Date of Report (Date of earliest event reported) CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 001-34611 20-2745790 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) th Avenue, Suite C, Delray Beach, FL (Address of principal executive offices) (Zip Code) (561) 276-2239 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement On June 24,, 2010, Celsius Holdings, Inc. (the “Company”) the Company entered into a letter agreement with CDS Ventures of South Florida, LLC (“CDS”), our principal shareholder, pursuant to which we amended the terms of CDS’ right to designate certain member of our board of directors in order to comply with certain continued listing requirements of the Nasdaq Stock Market, Inc. Prior to the amendment, CDS had the right to designate four of seven nominees to our Board at each annual or other meeting of our shareholders.The designation right, as amended, now allows CDS, subsequent to June 25, 2010, to designate a number of nominees proportionate to its shareholdings in the Company, provided CDS cannot designate a majority of nominees if it does not beneficially own a majority of our common stock, and CDS may only designate a single nominee if it beneficially owns twenty percent (20%) or less of our common stock.CDS’ designate right will terminate at such time as it beneficially holds less than ten percent (10%) of our common stock. The foregoing description of the letter agreement is qualified in its entirety by reference to the full text of the letter agreement, is attached hereto as Exhibit 10.1, and incorporated herein byreference. Item 5.07 Submission of Matters to a Vote of Security Holders On June 24, 2010, the Company held its 2010 Annual Meeting of Shareholders (the "Annual Meeting"). A total of 18,400,681 shares of the Company's common stock were entitled to vote as of April 25, 2010, the record date for the Annual Meeting. There were 11,367,946shares present in person or by proxy at the Annual Meeting, at which the shareholders were asked to vote on one proposal. Set forth below is the matters acted upon by the shareholders at the Annual Meeting, and the final voting results of each such proposal. Proposal No. 1 – Election of Directors The shareholders voted to elect seven directors to serve until the next annual meeting.The results of the vote were as follows: Name For Withheld Stephen C. Haley Geary C. Cotton James R. Cast William H. Milmoe Thomas E. Lynch Christian A. Nast Richard J. Swanson Item9.01 Exhibits (d) Exhibits. Letter Agreement dated June 24, 2010, between Celsius Holdings, Inc. and CDS Ventures of South Florida, LLC. SIGNATURES Pursuant to the requirements of the Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELSIUS HOLDINGS, INC. DATE: June 24, 2010 By: s/Geary W. Cotton Geary W. Cotton Chief Financial Officer
